NUMBER 13-21-00254-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

NINFA SOLIZ,                                                             APPELLANT,

                                           v.

THE STATE OF TEXAS,                                                        APPELLEE.

                   On appeal from the 156th District Court
                        of Live Oak County, Texas.

                                     ORDER
   Before Chief Justice Contreras and Justices Benavides and Silva
                          Order Per Curiam

      Appellant, Ninfa Soliz, has filed a notice of appeal with this Court from her

conviction in trial court cause number LCR210049. The trial court’s certification of the

defendant’s right to appeal shows that the defendant does not have the right to appeal.

See TEX. R. APP. P. 25.2(a)(2). The Texas Rules of Appellate Procedure provide that an

appeal must be dismissed if a certification showing that a defendant has a right of

appeal is not made a part of the record. Id. R. 25.2(d); see id. R. 37.1, 44.3, 44.4. The

purpose of the certification requirement is to efficiently sort appealable cases from non-
appealable cases so that appealable cases can “move through the system unhindered

while eliminating, at an early stage, the time and expense associated with non-

appealable cases.” Greenwell v. Ct. of Apps. for the Thirteenth Jud. Dist., 159 S.W.3d

645, 649 (Tex. Crim. App. 2005); see Hargesheimer v. State, 182 S.W.3d 906, 912

(Tex. Crim. App. 2006).

       Within thirty days of this notice, appellant’s counsel, Darice Shaw, is hereby

ORDERED to: 1) review the record; 2) determine whether appellant has a right to

appeal; and 3) forward to this Court, by letter, counsel’s findings as to whether appellant

has a right to appeal and/or advise this Court as to the existence of any amended

certification.

       If appellant’s counsel determines that appellant has a right to appeal, counsel is

further ORDERED to file a motion with this Court within thirty days of this notice,

identifying and explaining substantive reasons why appellant has a right to appeal. See

TEX. R. APP. P. 44.3, 44.4; Dears v. State, 154 S.W.3d 610, 614–15 (Tex. Crim. App.

2005); see also, e.g., Carroll v. State, 119 S.W.3d 838, 841 (Tex. App.—San Antonio

2003, no pet.) (certification form provided in appendix to appellate rules may be

modified to reflect that defendant has right of appeal under circumstances not

addressed by the form). The motion must include an analysis of the applicable case

law, and any factual allegations therein must be true and supported by the record. See

Dears, 154 S.W.3d at 614–15; cf. Woods v. State, 108 S.W.3d 314, 316 (Tex. Crim.

App. 2003) (construing former appellate rule 25.2(b)(3) and holding that recitations in

the notice of appeal must be true and supported by the record). Copies of record

documents necessary to evaluate the alleged error in the certification affecting




                                            2
appellant’s right to appeal shall be attached to the motion. See TEX. R. APP. P. 10.1,

10.2.

                                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on this
16th day of August, 2021.




                                          3